CONCURRING OPINION
LEADBETTER,
I concur in the result reached by the majority. However, for the reasons that follow, I am unable to join in its analysis. As is noted by the majority, the board asserts that Miller’s campaign advertisements and materials, whether by design or not, created a false impression that Miller was a judge of the court of common pleas, thus misrepresenting *337Miller’s position and qualifications in violation of Canon 7 of the Code of Judicial Conduct. The board contends a violation has been proven if we determine that the campaign materials, even if technically truthful, are of a nature that would mislead a reasonably prudent elector.
The majority rejects the theory upon which the board proceeds by stating flatly that all representations must be viewed as absolutely true or absolutely false and that only those which are completely and literally false amount to misrepresentations within the contemplation of Canon 7.11 disagree. The majority’s approach ignores both the complexities of human speech and well-established law in this area. I begin by noting that the canon specifically proscribes misrepresentations, not false statements, so it is with that term we must begin.
Neither this court nor its predecessor disciplinary tribunal has specifically defined the term “misrepresent” as it is used in Canon 7B(l)(c). However, in a case2 interpreting this term in the context of a violation of Rule of Professional Conduct 8.4(c)3 our Supreme Court recently quoted, in part,4 the definition of misrepresenta*338tion set forth in Black’s Law Dictionary. That definition, in full, reads as follows:
“Any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts. An untrue statement of fact. An incorrect or false representation. That which, if accepted, leads the mind to an apprehension of a condition other and different from that which exists. Colloquially it is understood to mean a statement made to deceive or mislead.” Black’s Law Dictionary 1001 (6th ed. 1990).
Moreover, similar language can be found in sections of the Restatement (Second) of Torts dealing with misrepresentation. Under section 528, negligent misrepresentation may occur where truth is carelessly or incompletely communicated. Pursuant to section 529 fraudulent misrepresentation may include a statement “of the truth so far as it goes but which the maker knows or believes to be materially misleading because of its failure to state additional or qualifying matter.” Indeed, although the term misrepresentation is not used, it may be noted that our statute prohibiting deceptive business practices predicates criminal liability upon either false or misleading statements in advertising and for other business purposes.5 In other words, both the civil and criminal laws treat statements which are misleading as the functional equivalent of statements which are literally false.
The standard for clarity of communication during a campaign for judicial office must be at least as high as *339that required to avoid criminal and tort liability. Nothing less can be tolerated in light of the high standard of conduct expected of our judges and the judicial candidates, and the great importance of maintaining public respect for the judiciary. Were the public to come to expect candidates for judicial office to engage in the kind of half-truths and misleading generalizations which they often cynically take for granted in other elections, confidence in the judicial system itself would suffer. Accordingly, I agree with the board that the term “misrepresentation” as used in Canon 7B(l)(c) must include the dissemination of campaign materials containing technically truthful information which misleads the recipient into a false understanding of the facts.
This view, however, leads to issues which the majority’s approach sidesteps, for to say that a candidate must avoid misleading the electorate does not end the inquiry. We must still confront the questions whether, (1) in order to run afoul of the canon, a candidate must intend to mislead or, as the board seems to suggest, must simply do so, and (2) if some level of scienter is required, whether it is to be judged by an objective or a subjective standard. While these, issues have not been addressed in the present context, my analysis is informed by our Supreme Court’s decisions in Office of Disciplinary Counsel v. Anonymous Attorney A, 552 Pa. 223, 714 A.2d 402 (1998) and Office of Disciplinary Counsel v. Surrick, 561 Pa. 167, 749 A.2d 441 (2000). Both those cases involved the standards forjudging affirmative misrepresentations prohibited by Rule of Professional Conduct 8.4(c).6 In Attorney A, the court examined the approach taken by *340various other states and announced that in Pennsylvania “a culpable mental state greater than negligence is necessary to establish a prima facie violation of Rule of Professional Conduct 8.4(c). This requirement is met where the misrepresentation is knowingly made or where it is made with reckless ignorance of the truth or falsity thereof. . . . [F]or the purpose of establishing a prima facie case, recklessness may be described as the deliberate closing of one’s eyes to facts that one had a duty to see ....” 552 Pa. at 233, 714 A.2d at 407.7 Conviction, as opposed to a prima facie case, must be based upon “clear and satisfactory proof.” Surrick, 561 Pa. at 174, 749 A.2d at 445. Finally, this determination is to be based on an objective rather than a subjective standard.
“[T]o utilize a subjective approach would prevent this court from establishing a clear demarcation as to the standard of behavior that is expected from all members of the bar. Just as the law measures liability against the standard of the reasonable man, so do the rules of disciplinary conduct measure the ethical behavior of the members of the bar by the standard of the reasonable lawyer.” Id. at 175, 749 A.2d at 445.
I can see no ground in either the language or the purposes underlying Pa.R.P.C. 8.4 and Canon 7 to distinguish between the two rules with respect to these issues. Accordingly, I would hold that the standards for proof *341of misrepresentation articulated in Attorney A and Surrick apply with equal force to a charge of violation of Canon 7B(c).8 Thus in this case, to prove a violation the board would have to establish two elements: first, that respondent’s campaign literature was objectively, materially misleading, and second, that the misleading nature of the material was so apparent that respondent must either have intended to convey the false impression or have deliberately shut his eyes to the false impression *342he was creating. Further, respondent’s state of mind should be judged by that of a reasonable man in his circumstances; his subjective intent is irrelevant.
Reviewing the evidence in the light of these standards I agree with the majority that Miller is entitled to dismissal.9 Even assuming that some voters could infer from Miller’s campaign literature that he was an incumbent judge of the common pleas court, any such suggestion in the materials is so insubstantial as to fall far short of meeting the board’s burden of proof. Although referring to Miller as a judge,10 the materials do not disguise the fact that he was a district justice seeking election to the court of common pleas. In all but one photo of Miller in his judicial robe (which he wears in his official duties as a district justice), the wall plaque with the seal of the district court is clearly discernible. Other than this one photo and a small, four-square-inch advertisement placed in two Lancaster area newspapers, Miller’s campaign materials make perfectly clear that Miller is a district justice. The consistent message of all of the materials is experience, but not necessarily incumbency.
As a general matter, determinations of this sort are highly fact intensive. Relatively small distinctions within the campaign literature may well change significantly *343the impression conveyed, and thus the result of a disciplinary action (and judicial candidates are well advised to scrupulously avoid distributing materials which might have any tendency to be misunderstood). However, the evidence presented in this case is undisputed and the inferences to be drawn from that evidence, which amounts to the board’s entire case, are clear. If there was any suggestion in Miller’s campaign materials that he was a common pleas judge, it was so obscure that no rational fact-finder would draw an inference that a reasonable candidate in Miller’s position must have intended to create that misimpression or deliberately shut his eyes to the fact that he was doing so.
September 26, 2000
Accordingly, I agree that the omnibus motion must be granted and the complaint dismissed.
Byer, J., joins in this concurring opinion.

. The majority also characterizes the standard advocated by the board as a subjective one, pointing out the inherent difficulties in establishing what actual voters believed, and which of them were “prudent.” The board has suggested nothing of the kind. The standard it espouses is simply a garden variety reasonable man test, no different from that applied by jutjies in a wide range of civil and criminal cases.


. Office of Disciplinary Counsel v. Anonymous Attorney A, 552 Pa. 223, 229, 714 A.2d 402, 405 (1998).


. Rule 8.4(c) provides that “It is professional misconduct for a lawyer to: (c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation.”


. The majority correctly notes that the court quoted only the first two sections of the definition, omitting the latter two. However, I attribute no significance to this omission since Anonymous Attorney A dealt with statements which were literally false. Nothing in that opin*338ion provides any support for the majority’s conclusion that the last two parts of this definition do not apply to the disciplinary rules and canons.


. See 18 Pa.C.S. §4107.


. See n.2 infra.


. We note that in Surrick, the court made clear that the standard announced in Attorney A did not amount to an abrupt and fundamental shift from prior law, but instead simply clarified existing law. Thus “clear and satisfactory proof that respondent acted recklessly” is the yardstick by which we measure even that conduct occurring prior to the date Attorney A was decided. Surrick, 561 Pa. at 174, 749 A.2d at 445.


. The majority engages in an extended discussion of whether, under this test, the canon would run afoul of the First Amendment. In my judgment, it is unwise to discuss the constitutional issue in abstract dictum in a case where we have found no violation of the canon. Nonetheless, I must register my view that I disagree with the majority’s constitutional analysis. In Stretton v. Disciplinary Board of the Supreme Court of Pennsylvania, 944 F.2d 137 (3d Cir. 1991), Canon 7’s prohibition against a candidate’s “announcing his views on disputed legal or political issues” was upheld, when construed to relate to issues which may come before the court. It would seem self-evident that if honest discussion of issues by judicial candidates may constitutionally be curtailed in order to “protect the judicial process from being misjudged in the minds of the public” (944 F.2d at 142, quoting Cox v. Louisiana, 379 U.S. 559, 565 (1965)) and to protect the “State’s interest in the quality of its judiciary,” (Id., quoting Landmark Communications Inc. v. Virginia, 435 U.S. 829, 848 (1978), Stewart, J., concurring), there can be no serious question that our Supreme Court may bar judicial candidates from issuing misleading statements intended to deceive. Finally, I note that the majority’s discussion is based, at least in part, upon deeming unconstitutional a construction of the canon which would prohibit negligent statements. The standard I have advocated, however, adopts our Supreme Court’s construction of the parallel disciplinary rule in Attorney A, to wit, that only statements knowingly or recklessly made are prohibited. This fully comports with that court’s discussion of First Amendment limitations in Commonwealth v. Wadzinski, 492 Pa. 35, 45, 422 A.2d 124, 129-30 (1980), and I believe that it satisfies the requirement that the construction be narrowly tailored to serve the state’s compelling interest in the integrity of the judiciary. Stretton, 944 F.2d at 141.


. In the context of an omnibus motion, we must dismiss only if we determine, assuming all the facts and reasonable inferences therefrom in the light most favorable to the board, that the board cannot meet its burden of proof as a matter of law.


. In this regard, I fully agree with the majority that while the word “judge” may be a title specifically designating particular judicial officers, it is also a generic term commonly understood to refer to all judicial officers. Based upon this common understanding of the word, I can find no affirmative misstatement in Miller’s references to himself as a judge.